Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 8 January 1808
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


                  
                     Dear Grandpapa 
                     
                     Edgehill January 8 1808
                  
                  I should have written to you post before last but I was not at home and newyears day I did write but I did not send the letter because it was not well written as I had bad pens and it was late before I sat down to write. I went sometime ago to a ball given by Mr Ogilvie and his scholars several of the boys recited pieces some of which were done very well particularly a piece by Peter Pindar which was spoken by Henry Taylor. An Elephant passed through Milton lately Jefferson went to see him but we did not he was only 8 foot high. Aunt Virginia has quitted us Sister Ann spent her Christmas in the North Garden with Cousin Evelina. Papa has returned from Richmond the Orange trees do not look well. Davey let the box that had the Geraniums fall out of the cart and break by which means we have lost them. Mama and Sister Ann send their love to you give mine to Mrs H. Smith the next time you see her adieu my Dear Grandpapa believe me to be your most affectionate Grand Daughter
                  
                     Eleonora Wayles Randolph 
                     
                  
               